Russell, J.
Perjury can not be assigned except upon testimony material
to the issue; but in a prosecution for keeping intoxicating liquors on hand for the purpose of illegal, sale, the ownership of the liquor and the propinquity of the place where the liquor is found to the dwelling or place of business of the accused may be material to the investigation. The quantity of liquor found and the place where the intoxicant is stored may or may not be material. Consequently, where, in rebuttal of testimony that a quantity of intoxicating liquor had been found in the barn and near the dwelling of one who was charged with the violation of a municipal ordinance against keeping intoxicating liquor on hand for the purpose of sale, apvitness falsely testified that the intoxicating liquor which was found was his property, he could be convicted of perjury. Where an original statement is material, the contradiction of that statement, and its probable legal effect, is likewise material.

Judgment affirmed.